Laughlin, J. (dissenting):
This action is brought to set aside certain assignments of property to the defendant by her husband, Cornelius H. Van ' Ness, deceased, and to recover the property, upon the ground that he was incompetent and that she improperly influenced him in making the assignments. The court at Special Term denied a motion for the appointment of a receiver of the property and for an injunction to restrain the defendant from transferring it.
The property was given, devised and bequeathed to Van Ness by his former wife. It is quite clear that she intended to confer upon him unlimited and unquálified authority to use or dispose of the property as he saw fit, without becoming subject *635to account therefor to anybody. She had no issue, and her nearest relatives when she made the will were a sister and the plaintiffs, the children of the sister. By the will she first gave, devised and bequeathed all of her property to her husband “to have, hold and dispose of the same in such manner as he may deem proper,” and she expressly provided that he should “not be accountable to any person as to the manner in which he shall use, spend or dispose of the same,” and then expressed it to he her will .that whatever might remain of the estate, or the proceeds thereof, “in the hands ” of her husband at the time of his death, should be held in trust for the benefit of her sister and the sister’s children, and a godchild of the testatrix, under provisions by which the children ultimately would take the principal, but it is expressly stated in the will that this dispoposition of any of the property that he might not use or transfer was made “without intending in anywise to limit his use of said property or the disposal of the same for his own or another’s benefit.”
After Van Ness marriéd the defendant an action was brought against him and her in behalf of the plaintiffs by their guardian ad litem, for the construction of the will and to have it declared that he held the corpus of the estate in trust and to enjoin him from disposing of it; and a temporary injunction to that effect was obtained. By the judgment in that action Van Ness was required to deliver to trustees the sum of $375,000 of the estate, which was more than one-half the value of the entire property, and the trustees were directed to pay the income of this property to Van Ness during his life, but upon his death the principal was subjected to further trusts in favor of plaintiffs and the godchild, with the remainders over to the plaintiffs or their issue. The judgment also construed the will, in accordance with its plain terms, by declaring that Van Ness had the right to dispose of all the property as he saw fit, without accountability to any one therefor; hut it precluded him from exercising this right with respect to the $375,000. The pleadings and other proceedings in that action are not in this record, but both parties agree that the judgment was entered without a trial and pursuant to an agreement between the parties, although it is not so recited in *636the judgment. It would seem that some concession must have been made by plaintiffs to have thus obtained more than they were entitled to, and it is argued with much force by the learned counsel for the respondent that it was intended by this judgment, pursuant to which the injunction was vacated, to leave Van Hess free to give the balance of the property to the defendant, his wife, if he saw fit, and neither he nor she was to become accountable therefor, and that the plaintiffs would take an interest only in such of the property, if any, as actually remained in his hands undisposed of at the time of his death; but, as I view the record, it is not necessary at this time to decide that question, for in my opinion the plaintiffs have utterly failed to present prima facie evidence to sustain their contention that Van Hess was incompetent when he assigned the property to the defendant, or that he was unduly influenced by her with respect to the execution of the assignments, and, therefore, they were neither entitled to the appointment of a receiver nor to an injunction.
Order reversed, with ten dollars costs and disbursements, and application for receiver and injunction granted as indicated in opinion, with ten dollars costs. Order to be settled on notice.